329 S.W.3d 763 (2011)
Demetrice GOLDSBY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93891.
Missouri Court of Appeals, Eastern District, Division Five.
January 18, 2011.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Demetrice Goldsby (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035[1] motion. Movant contends that the motion court clearly erred in denying his claims for post-conviction relief, after a hearing, because: (1) there was an insufficient factual basis for Movant's guilty plea to the charge of first-degree child molestation in that the prosecutor failed to state that Movant's "sexual contact" with T.G. (Victim) was for the purpose of "arousing or gratifying sexual desire of any person"; and (2) Movant's plea counsel was ineffective in both failing to inform Movant that he would have to complete the Missouri Sex Offender Program (MOSOP) before becoming eligible for parole and advising Movant that he would serve approximately forty-five days in prison because of his credit for time served.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
*764 We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Sup.Ct. R. (2009).